November 25, 2011 BY EDGAR John Cash Accounting Branch Chief Division of Corporation Finance Securities and Exchange Commission Station Place treet, N.E. Washington, D.C. 20549 Re: Comment Letter dated October 26, 2011 Braskem S.A. Form 20-F for Fiscal Year Ended December 31, 2010 Filed June 10, 2011 File No. 1-14862 Dear Mr. Cash: This letter is to advise you that we are continuing to work on the responses to your letter dated October 26, 2011 requesting additional information pertaining to the above-referenced filing. Our responses to some of the issues raised by your letter have required more extensive analysis of some of the respose than we had anticipated and we require additional time to provide a complete analysis of the questions raised by your letter. We expect to provide responses to your letter on or prior to December 9, 2011. If you have any questions, please do not hesitate to contact me. Very truly yours, /s/ Marcela Aparecida Drehmer Andrade Marcela Aparecida Drehmer Andrade Chief Financial Officer Braskem S.A. cc: Tricia Armelin Anne McConnell Securities and Exchange Commission
